Citation Nr: 1419654	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-04 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for mesenteric panniculitis.

2.  Entitlement to an initial disability rating in excess of 10 percent for hiatal hernia with gastroesophageal reflux disease (GERD). 

3.  Entitlement to an initial compensable disability rating for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1980 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for pes planus and assigned a noncompensable initial evaluation; granted service connection for hiatal hernia with GERD and assigned a noncompensable initial disability rating; and denied service connection for mesenteric panniculites.  A May 2010 RO decision increased the Veteran's initial disability rating to 10 percent for hiatal hernia and GERD. 

The Veteran testified before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is included in the electronic claims file.  The record reflects that at this hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).

In July 2012, VA received additional evidence (i.e., private treatment records) in support of the Veteran's appeal along with a waiver of initial RO consideration of this evidence.  Thus, a remand to have the RO issue a Supplemental Statement of the Case addressing this evidence is not necessary.  38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for mesenteric panniculitis and an increased rating for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's GERD with hiatal hernia has been manifested by intermittent heartburn and regurgitation; however, has not been manifested by any other symptoms.


CONCLUSION OF LAW

The criteria for a 30 percent initial disability rating, but no higher, for hiatal hernia with GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was notified as to the evidence necessary to substantiate his claim for service connection, the respective responsibilities of the Veteran and VA in obtaining such evidence, and the date any benefits will begin if the claim is granted as noted by the October 2009 signed Pre-discharge/DES Notice Response.  

Moreover, to the extent that the Veteran has received adequate notice in relation to his claim for service connection for hiatal hernia with GERD, such notification would also apply to the 'downstream' issue of entitlement to higher initial disability ratings for that disability.  In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice concerning the issue of service connection for hiatal hernia was legally sufficient, VA's duty to notify as to the issue of entitlement to higher initial disability rating for that disability has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, VA treatment records, identified private treatment records, claims submissions, and hearing transcript have been associated with the record.  VA examinations to assess the severity of his service-connected disability were performed in December 2009 and June 2011.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the severity and manifestations of the Veteran's service-connected disability throughout the course of the relevant appeal period.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Increased Rating

	A.  Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as 'staged ratings.'  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

      B.  Analysis

Throughout the course of this appeal, the Veteran's hiatal hernia with GERD has been rated in accordance with the criteria under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346.  

Under DC 7346, which is applied for disabilities analogous to hiatal hernia, a 10 percent disability rating is assigned for disabilities manifested by two or more of the symptoms required for a 30 percent rating of less severity.  A 30 percent disability rating is assigned for disabilities marked by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum schedular 60 percent disability rating is assigned for disabilities marked by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Consistent with Schafrath, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, however, the Board finds that there are no other potentially applicable criteria that may be used to rate the Veteran's hiatal hernia with GERD.

Service treatment records (STR) indicate the Veteran has consistently complained of regurgitation and heartburn.  STRs dated in November 2003 and May 2004 include complaints of epigastric pain, heartburn, and vomiting.  A May 2005 esophagogastroduodenoscopy (EGD) showed GERD facilitated by large hiatal hernia.    

Post-service VA treatment records dated in March and May 2011 and a private treatment record dated in August 2012 indicate ongoing complaints of fatigue, back and scapula pain, acid reflux, regurgitation, and epigastric pain. 

During a November 2009 VA examination, the Veteran complained of constant epigastric pain.  He denied dysphagia, heartburn, scapular pain, arm pain, hematemesis, passing of black-tarry stools, reflux and regurgitation of stomach contents or and nausea and vomiting.  The Veteran reported he never was hospitalized nor had any surgery for this condition and he does not experience any overall functional impairment.  The upper gastrointestinal (UGI) series x-ray findings showed sliding hiatal hernia with gastroesophageal reflux; mild prominence of rugal folds.  The diagnosis was hiatal hernia with GERD. 

In statements dated in July 2010 and May 2012 and in July 2012 testimony, the Veteran complained of occasional pain located across upper back into shoulder, burning in the esophagus, vomiting, dizziness and nausea, and loss of energy.  In the July 2010 statement, the Veteran reported it has impacted his employment as it has decreased his concentration level and caused bad breath.  He also complained his disability effects mobility, home maintenance, and his social life. 

During a June 2011 VA examination, the Veteran complained of daily esophageal reflux, occasional regurgitation, reflux, and heartburn.  Upon physical examination, the examiner noted no epigastric fullness or tenderness.  He had some reflux symptoms in a supine position.  The diagnosis was GERD with incompetent lower esophageal valve. 

In consideration of the Veteran's statements in conjunction with the June 2011 examination findings leads the Board to conclude that it is factually ascertainable that the Veteran's hiatal hernia with GERD is manifested by persistently recurrent epigastric distress with pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Accordingly, the Board finds that the Veteran is entitled to an initial 30 percent disability rating for hiatal hernia with GERD.

Subsequent evidence in the record, however, does not demonstrate symptomatology that meets the requirements for a disability rating higher than 30 percent.  In that regard, there is no evidence that the Veteran experienced material weight loss, hematemesis, or melena with moderate anemia; nor does the evidence support a finding that the Veteran has experienced severe impairment of health.  In the absence of any evidence showing such manifestations, the Veteran is not entitled to a disability rating higher than 30 percent.

Accordingly, the Veteran is entitled to a 30 percent disability rating, and no more, for hiatal hernia with GERD.  To that extent, this appeal is granted.  However, the Veteran is not entitled to a disability rating in excess of 30 percent for GERD with hiatal hernia.  To that extent, this claim is denied.  38 C.F.R. §§ 4.3, 4.7.

	C.  Other Considerations

The Board has also considered whether 'staged' disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability rating.  As such, there is no basis for staged disability ratings for the disability under consideration.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hiatal hernia with GERD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hiatal hernia with GERD to include regurgitation, heartburn, and pain with the established criteria shows that the rating criteria under DC 7346 specifically describe the Veteran's disability level and symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Though the Veteran has argued his hiatal hernia and GERD interferes with his employability, the records indicate that the Veteran is currently employed.  The record does not reflect that the Veteran's hiatal hernia with GERD prevents his ability to work, and the Veteran has not alleged as much.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised by either the Veteran or the record.


ORDER

Entitlement to an initial disability rating of 30 percent for hiatal hernia with GERD is granted.


REMAND

In this case, the Board finds a remand for the scheduling of a VA medical examination to determine the nature and etiology of the Veteran's claimed mesenteric panniculitis, is warranted.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board respects that the Veteran is reluctant to undergo additional testing; however, without a current diagnosis, the criteria to establish service-connection have not been met.  Though the Veteran submitted a private treatment record dated in August 2012 that indicates a prior diagnosis of mesenteric panniculitis based on computed tomography (CT) scan dated in 2009, the examiner also determined that an additional CT scan was necessary to determine if the disorder resolved or progressed.  As this suggests that there may not be a current diagnosis, the Board finds an additional VA examination with CT test is warranted to determine if the Veteran has a current disorder. 

Additionally, the Board finds a remand for the scheduling of a VA medical examination to determine the severity of the Veteran's pes planus is warranted.  

During a June 2011 VA foot examination, the examiner noted no tenderness in the calcaneal or metatarsal ball area of either foot  and manipulation of the forefoot and midfoot was nontender.  However, during a July 2012 hearing, the Veteran complained of spasms, swelling, and pain on use of his bilateral feet.  The Board finds the evidence suggests a worsening since the last VA examination and the Veteran should be scheduled for an additional VA foot examination.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  It therefore is the judgment of the Board that the Veteran should be provided another VA examination to determine the current level of severity of his bilateral pes planus.

Accordingly, the case is REMANDED for the following action:

1.  The AMC shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his claims on appeal.  Appropriate steps should be taken to obtain any identified records.

2.  The AMC shall schedule the Veteran for a VA examination to determine the nature and etiology of any mesenteric panniculitis.  The virtual VA system must be made available to the examiner, and the examiner must indicate review of these items in the examination report.  In addition, the examiner must consider and address in the examination report the Veteran's lay statements relating to his medical history (particularly as relates to service and any pertinent incidents therein), symptomatology, and onset, as appropriate.  All studies, including a CT scan, deemed appropriate should be performed and all findings should be set forth in detail.  The examiner should identify and diagnose, if warranted, any current mesenteric panniculitis.  If a diagnosis is made, the examiner should opine whether it is at least as likely as not (at least a 50 percent probability) that the disorder is etiologically related to service or service-connected disabilities.

A complete/supporting rationale should be provided for all opinions expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner determines that it is not feasible to respond to any of the requested inquiries the examiner should explain why it is not feasible to respond.

3.  The AMC should arrange for the Veteran to undergo a VA foot examination at a VA medical facility to ascertain the current level of severity of his service-connected pes planus.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

4.  The AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  The AMC should then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


